Citation Nr: 1510897	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 to July 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In March 2013, the Veteran requested a hearing before a Veterans Law Judge, but in May 2014, he withdrew his hearing request. 

A May 2011 VA examination noted that the Veteran's non-service-connected "cognitive deficits may be slightly exacerbated by his depression."  As a result, a claim for service connection for cognitive deficits, as secondary to service-connected depression, has been raised by the evidence of record.  This issue is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The notice requirements of the VCAA require VA to notify the Veteran of the information or evidence that is necessary to substantiate the claim.  The May 2011 letter sent to the Veteran did not provide him with appropriate notice as to his claim for a TDIU.  Such notice must be provided upon remand.  

May 2011 VA records show that an examiner opined that the Veteran's spine disability would preclude physical labor employment and that his psychiatric disability would preclude many types of employment.  However, VA has not yet obtained a comprehensive opinion on the impact of all of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Such an opinion is warranted in this case.
Updated VA treatment records must also be obtained.  38 C.F.R.   § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to the information or evidence that is necessary to substantiate a claim for a TDIU.  

2.  Obtain VA treatment records since April 2011.  

3.  Arrange for the Veteran to undergo a VA examination by a qualified medical professional.  The examiner should review the Veteran's claims file and obtain a history from the Veteran regarding his educational background and work history.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, either individually or in the aggregate, preclude obtaining and maintaining substantially gainful employment.  In providing this opinion, the examiner must consider the Veterans' service-connected disabilities, his employment history and his education level, but must not consider his age or nonservice-connected disability.

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






